Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 29, 2018.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-17-00576-CV


 ROB ROY HOMEOWNERS ASSOCIATION, INC.; TRENNIS L. JONES;
 GROVA L. JONES; DAMON A. DAVIS; AMY E. DAVIS; ZULFIQAR M.
           SALAM; AND EDWARD NEUSEL, Appellants

                                       v.

     BRANDYWINE ACQUISITION PARTNERS, LP; G5 TEXAS
  DEVELOPMENT LLC; JIM GALLEGOS; AND 360 DEVELOPMENT
                      LLC, Appellees

                   On Appeal from the 98th District Court
                           Travis County, Texas
                  Trial Court Cause No. D-1-GN-14-000229


                MEMORANDUM                     OPINION

      This is an appeal from a judgment signed June 8, 2017.

      On November 9, 2018, the parties filed a joint motion to set aside or vacate
the judgment and remand the cause to the trial court for rendition of judgment in
accordance with the parties’ settlement agreement. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, we vacate the judgment signed June 8, 2017, and we remand the
cause to the trial court for rendition of judgment in accordance with the parties’
agreement.

                                                  PER CURIAM



      Panel consists of Justices Busy, Brown, and Jewell.




                                        2